Case 3:13-cv-00678-REP-LO-AD Document 347 Filed 07/24/19 Page 1 of 7 PageID# 7043
                                                                                    1



   1                   IN THE UNITED STATES DISTRICT COURT

   2                  FOR THE EASTERN DISTRICT OF VIRGINIA

   3                             RICHMOND DIVISION

   4

   5    --------------------------------------
                                                     :
   6      GLORIA PERSONHUBALLAH, an                  :   Civil Action No.
          individual, et al.                         :   3:13cv678
   7                                                 :
          vs.                                        :
   8                                                 :
          JAMES B. ALCORN, et al.                    :   March 9, 2018
   9                                                 :
        --------------------------------------
  10

  11              COMPLETE TRANSCRIPT OF THE CONFERENCE CALL

  12                  BEFORE THE HONORABLE ROBERT E. PAYNE

  13                      UNITED STATES DISTRICT JUDGE

  14
        APPEARANCES:
  15
        Kevin J. Hamilton, Esquire
  16    Perkins Coie, LLP
        1201 Third Avenue
  17    Suite 4800
        Seattle, Washington 98101
  18    Counsel for the plaintiffs

  19    Trevor S. Cox, Esquire
        Matthew McGuire, Esquire
  20    Hunton Andrews Kurth, LLP
        Riverfront Plaza - East Tower
  21    951 East Byrd Street
        Richmond, Virginia 23219
  22    Counsel for the defendants

  23

  24                           Peppy Peterson, RPR
                             Official Court Reporter
  25                      United States District Court
Case 3:13-cv-00678-REP-LO-AD Document 347 Filed 07/24/19 Page 2 of 7 PageID# 7044
                                                                                    2



   1    APPEARANCES:    (cont'g)

   2    Mark R. Lentz, Esquire
        Jones Day
   3    51 Louisiana Avenue, N.W.
        Washington, D.C. 20001
   4    Counsel for the intervenor defendants

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 3:13-cv-00678-REP-LO-AD Document 347 Filed 07/24/19 Page 3 of 7 PageID# 7045
                                                                                    3



   1                            P R O C E E D I N G S

   2

   3                THE COURT:     Hello.   This is 3:13CV68, Personhuballah

   4    v. Alcorn.    Beginning with counsel for the plaintiffs, who is

   5    here for whom?

   6                MR. HAMILTON:     Good morning, Your Honor.      Kevin

   7    Hamilton from the law firm Perkins Coie on behalf of the

   8    plaintiffs.

   9                MR. COX:     For the defendants, members of the State

  10    Board of Elections in Virginia, you have Trevor Cox and Matthew

  11    McGuire.

  12                MR. LENTZ:     For the intervenor defendants, you have

  13    Mark Lentz with the law firm of Jones Day.

  14                THE COURT:     I have before me an order granting

  15    intervenors' -- proposed order granting intervenor defendants'

  16    motion for release of supersedeas bond, and it says it's

  17    consented to.     When does the mandate issue in this case?

  18    Anybody figured it out?       Give your name when you speak, please.

  19    It hasn't issued yet, has it?

  20                MR. HAMILTON:     Your Honor, this is Kevin Hamilton for

  21    the plaintiff.     I don't believe the mandate has issued.           I

  22    haven't seen it.       The opinion was published, as I'm sure Your

  23    Honor knows, on February 26th.

  24                THE COURT:     Right.   In your view, does this have to

  25    be done before the mandate issues, or is it appropriate to do
Case 3:13-cv-00678-REP-LO-AD Document 347 Filed 07/24/19 Page 4 of 7 PageID# 7046
                                                                                    4



   1    it before the mandate issues?       Have you all talked about that?

   2    Whoever is representing the intervenor defendants, address that

   3    first.

   4                MR. LENTZ:    Your Honor, Mark Lentz, and we have not

   5    talked about that amongst ourselves.        We are fine waiting until

   6    the mandate issues, but also give that consent, but I'm not

   7    sure there's a need to do that.

   8                THE COURT:    I think the Court has jurisdiction to do

   9    this but I -- I wondered if somebody looked at it.           The next

  10    question I have is really are plaintiffs planning to appeal,

  11    Mr. Hamilton, or is this over now?

  12                MR. HAMILTON:    We're not planning to appeal, Your

  13    Honor.

  14                THE COURT:    Where do you all think now that we're all

  15    going to go given that that's the situation?          Can you all agree

  16    on a judgment order about what goes against the state, what

  17    goes against whoever?

  18                MR. HAMILTON:    Your Honor, this is, again, Mr.

  19    Hamilton for the plaintiff.       The state has already paid the

  20    fees that were awarded, that ran against the state.           So that is

  21    already -- there's no need for the judgment.          It's already been

  22    paid.

  23                THE COURT:    Then there was a fight on appeal about

  24    whether -- if you lost against the intervenors, you would have

  25    to get it from the -- get that balance from the state.            Is that
Case 3:13-cv-00678-REP-LO-AD Document 347 Filed 07/24/19 Page 5 of 7 PageID# 7047
                                                                                       5



   1    an issue that's alive anymore, in your view, Mr. Hamilton?

   2                MR. HAMILTON:     I don't believe so, Your Honor.       I

   3    believe the Court of Appeals has addressed that issue and

   4    resolved it.

   5                THE COURT:     I think so, but I like to make sure what

   6    the views of the parties are.         The judges wanted to know.        Then

   7    we don't really need to do anything other than recite that the

   8    payments made by the defendant pursuant to the order have been

   9    made, and there will be no appeal, and, therefore, the case is

  10    now dismissed or resolved in accord with the -- judgment will

  11    be entered in accord with the Fourth Circuit's opinion in favor

  12    of the intervenor defendants on this issue.          Is that all that

  13    needs to be done?

  14                MR. HAMILTON:     I think you are correct, Your Honor.

  15    I think that's right.

  16                THE COURT:     Anybody?

  17                MR. COX:     Trevor Cox for the defendants.      Yes, that's

  18    our understanding, too.

  19                MR. LENTZ:     Mark Lentz for intervenor defendants.

  20    That sounds right.       We have a logistical issue which I believe

  21    we can address with the clerk's office in terms of how the bond

  22    comes back to us, but it has nothing to do with the judgment in

  23    the case.

  24                THE COURT:     Well, that would -- the predicate for

  25    your doing that is to grant the release of the bond.           So why
Case 3:13-cv-00678-REP-LO-AD Document 347 Filed 07/24/19 Page 6 of 7 PageID# 7048
                                                                                    6



   1    don't we wait for the mandate to issue and then proceed to

   2    implement what you all have told me and grant the motion

   3    releasing the bond, and then the case -- then we'll be

   4    finished.

   5                Is that satisfactory with all of you?        That's what

   6    we'll do, and I'll advise the other judges that that's your

   7    proposed course of action.       If you disagree, say now.

   8    Otherwise, that's how we'll proceed.        Hearing nothing, the

   9    motion is adopted.       All right, is there anything else that you

  10    all need to take up?

  11                MR. COX:     Nothing from defendants, Your Honor.

  12    Trevor Cox speaking.

  13                THE COURT:     I would like to tell you that on behalf

  14    of all the judges at the district court, it was a pleasure to

  15    work with all of you in this case, and thank you for your fine

  16    legal work.    Thank you very much, and good hunting on your next

  17    outings.

  18                MR. HAMILTON:     Your Honor, on behalf of the

  19    plaintiff, thank you for your time and attention to the case.

  20    It was a pleasure to have appeared before you.

  21                THE COURT:     You all take care, folks.     Bye-bye.

  22

  23                           (End of proceedings.)

  24

  25
Case 3:13-cv-00678-REP-LO-AD Document 347 Filed 07/24/19 Page 7 of 7 PageID# 7049
                                                                                    7



   1

   2

   3                I certify that the foregoing is a correct transcript

   4    from the record of proceedings in the above-entitled matter.

   5

   6

   7           /s/                                 __________________
        P. E. Peterson, RPR                        Date
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
